DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/5/2022 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 10-12, 21-25 and 29-33 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 32-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2016/0316147 A1 to Bernstein et al in view of U.S. Patent Application Publication 2018/0227489 A1 to Ho.
With respect to claim 32 Bernstein discloses, in Fig. 1A-13, an imaging apparatus (paragraph 41), comprising: a first imager that captures a narrow angle image (paragraph 72); a second imager captures a wide angle image (paragraph 72); a signal processor configured to generate a first still image data or first moving image data from a signal captured by the first imager and generate second still image data or second moving image data from a signal captured by the second imager (paragraph 71 and 264); a display (paragraph 48); a manipulation input interface (paragraph 47-48); a recorder (paragraph 194); and a controller configured to control the first imager, the second imager, the signal processor, the display and the recorder in accordance with a photographing mode input from the manipulation input interface (paragraph 264), wherein, in a case that the manipulation input interface receives an angle of view switching manipulation input while recording the first moving image data of the narrow angle image captured by the first imager or the second moving image data of the wide angle captured by the second imager, the controller is configured to control the recorder to continue the recording while switching a moving image data to be recorded between the first moving image data and the second moving image data in response to the angle of view switching manipulation input (paragraph 191 and 194).
Bernstein does not expressly disclose that the switching manipulation can also be done by an input other than zoom manipulation input to vary a zoom magnification at an arbitrary timing.
However, Ho teaches providing a switching manipulation based on a zooming manipulation similar to Bernstein in paragraph 108-114.  Ho then also teaches a switching operation in accordance with a camera switching button 320 (paragraph 65) that is provided on the same screen in the zoom operation mode (Fig. 21-22) and the recording mode (paragraph 67 and Fig. 7-10).  Therefore, Ho teaches that the switching manipulation can also be done by an input other than zoom manipulation input to vary a zoom magnification at an arbitrary timing.
Before the invention was effectively filed it would have been obvious to one or ordinary skill in the art to also allow for the switching manipulation of Bernstein by alternatives that include a zooming threshold (as disclosed by Bernstein and taught by Ho) along with an arbitrary switching button as taught by Ho, for doing so would be applying a known technique to a known device ready for improvement to yield predictable results.
With respect to claim 33 Bernstein discloses, in Fig. 1A-13, the imaging apparatus according to claim 32, wherein, during the recording the first moving image data of the narrow angle image, the controller is configured to control the display to mainly display the first moving image data with a thumbnail corresponding to the second moving image data of the wide angle image (paragraph 215 and Fig. 5R-5T).
Claim 10-12, 21-25 and 29-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2011/0242369 A1 to Misawa et al in view of U.S. Patent 8,363,120 to Shioji in view of U.S. Patent Application Publication 2012/0105579 A1 to Jeon et al in view of U.S. Patent Application Publication 2016/0316147 A1 to Bernstein et al in further view of U.S. Patent Application Publication 2018/0227489 A1 to Ho.
With respect to claim 10 Misawa discloses, in Fig. 1-22b, an imaging apparatus (paragraph 45), comprising: a first imager (50B) that captures a narrow angle image ( paragraph 50 and 82); a second imager (50A) that captures a wide angle image (paragraph 50 and 74); a signal processor (56A-B, 58A-B, 60A-B) configured to generate first still image data or first moving image data from a signal captured by the first imager and generate second still image data or second moving image data from a signal captured by the second imager (paragraph 56, 74 and 80; where signals are video (for live view) or stills (for storage)); a display (26); a manipulation input interface (74); a recorder (64 and 80) (paragraph 64-65); and a controller (70) configured to control the first imager, the second imager, the signal processor, the display and the recorder in accordance with a photographing mode input from the manipulation input interface (paragraph 50 and 67), wherein the photographing mode includes: a first photographing mode in which the first still image data or the second still image data is recorded by the recorder (paragraph 82), and a fourth photographing mode in which the first still image data and the second still image data are simultaneously recorded by the recorder (paragraph 49), wherein, in a case that the display mainly displays the narrow angle image captured by the first imager when the photographing mode is the first photographing mode or the second photographing mode, the controller is configured to control the display to display a first indication with the mainly displayed narrow angle image, the first indication indicating a wide angle image region to be captured by the second imager (Fig. 17 and paragraph 136-137), and wherein, in a case that the display mainly displays the wide angle image captured by the second imager when the photographing mode is the first photographing mode or the second photographing mode, the controller is configured to control the display to display a second indication with the mainly displayed wide angle image, the second indication indicating a narrow angle image region to be captured by the second imager (paragraph 75).
Misawa discloses switching between the displaying of mainly a wide image and mainly the narrow image (paragraph 63; where a screen switching switch is provided within operation unit 74).  However, Misawa does not expressly disclose when mainly displaying the narrow angle image displaying a first icon and the first icon being for switching an image to be displayed by the display from the narrow angle image to the wide angle image and when mainly displaying the wide angle image displaying a second icon and the second icon being for switching an image to be displayed by the display from the wide angle image to the narrow angle image.
However, in analogous art, Shioji teaches, in Fig 9, displaying an icon on a display and changing the icon to indicate whether you are currently viewing a wide view displayed image or a narrow view displayed image (Fig. 9 and column 1 line 64 through column 12 line 7).  Therefore, Shioji teaches when mainly displaying the narrow angle image displaying a first icon and the first icon being for switching an image to be displayed by the display from the narrow angle image to the wide angle image and when mainly displaying the wide angle image displaying a second icon and the second icon being for switching an image to be displayed by the display from the wide angle image to the narrow angle image.
At the time the invention was effectively filed it would have been obvious to one or ordinary skill in the art to displayed a wide angle icon with mainly displaying the wide angle camera and a narrow view icon when displaying the narrow view camera of Misawa for doing so would be use of a known icon technique to improve similar devices in the same way.
Additionally, Misawa does not expressly disclose a second photographing mode in which the first moving image data or the second moving image data is recorded by the recorder, a third photographing mode in which the second still image data is recorded in the recording unit while the first moving image data is being recorded or the first still image data is recorded in the recording unit while the second moving image data is being recorded by the recorder.
However, in analogous art, Jeon teaches, in Fig. 5B, 6D, 7D, 8D and 9C, where two cameras can have their settings changed to provide different shooting modes (Fig. 5B and corresponding description), where the modes can be any combination of still or video for the first camera (Fig. 6D and corresponding description) and still or video for the second camera (Fig. 7D and corresponding description), and where the two camera operates simultaneously (Fig. 8D and 9C and corresponding description).  Therefore, Jeon teaches the missing photographing modes of Misawa, specifically, a second photographing mode in which the first moving image data or the second moving image data is recorded by the recorder, a third photographing mode in which the second still image data is recorded in the recording unit while the first moving image data is being recorded or the first still image data is recorded in the recording unit while the second moving image data is being recorded by the recorder.  
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to have include other capture modes (such as the combination of video/still modes allowed for my Jeon) as they would have been applying known imaging modes for two camera mode imaging devices to improve a similar device in the same way as both Misawa and Jeon disclose multiple capturing modes for two camera systems and the desire for a user to be able to navigate between operations for controlling the cameras together.
Finally, while Misawa discloses the capability to perform an angle of view change via the manipulation input interface (paragraph 84), Misawa does not expressly disclose wherein, in a case that the manipulation input interface receives an angle of view switching manipulation input while recording the first moving image data of the narrow angle image captured by the first imager or the second moving image data of the wide angle image captured by the second imager when the photographing mode is the second photographing mode, the controller is configured to control the recorder to continue the recording while switching a moving image data to be recorded between the first moving image data and the second moving image data in response to the angle of view switching manipulation input.
However, in analogous art, Bernstein teaches, in Fig. 1A-13, an imaging apparatus (paragraph 41), comprising: a first imager that captures a narrow angle image (paragraph 72); a second imager captures a wide angle image (paragraph 72); a signal processor configured to generate a first still image data or first moving image data from a signal captured by the first imager and generate second still image data or second moving image data from a signal captured by the second imager (paragraph 71 and 264); a display (paragraph 48); a manipulation input interface (paragraph 47-48); a recorder (paragraph 194); and a controller configured to control the first imager, the second imager, the signal processor, the display and the recorder in accordance with a photographing mode input from the manipulation input interface (paragraph 264), wherein, in a case that the manipulation input interface receives an angle of view switching manipulation input while recording the first moving image data of the narrow angle image captured by the first imager or the second moving image data of the wide angle captured by the second imager, the controller is configured to control the recorder to continue the recording while switching a moving image data to be recorded between the first moving image data and the second moving image data in response to the angle of view switching manipulation input (paragraph 191 and 194).  Therefore, Bernstein teaches wherein, in a case that the manipulation input interface receives an angle of view switching manipulation input while recording the first moving image data of the narrow angle image captured by the first imager or the second moving image data of the wide angle image captured by the second imager when the photographing mode is the second photographing mode, the controller is configured to control the recorder to continue the recording while switching a moving image data to be recorded between the first moving image data and the second moving image data in response to the angle of view switching manipulation input.
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to have zoomed during recording as taught by Bernstein in the device of Misawa for doing so would be use of a known technique to switch between cameras with different zoom ranges to improve the similar device of Misawa in the same way.
Finally, Bernstein does not expressly disclose that the switching manipulation can also be done by an input other than zoom manipulation input to vary a zoom magnification at an arbitrary timing.
However, Ho teaches providing a switching manipulation based on a zooming manipulation similar to Bernstein in paragraph 108-114.  Ho then also teaches a switching operation in accordance with a camera switching button 320 (paragraph 65) that is provided on the same screen in the zoom operation mode (Fig. 21-22) and the recording mode (paragraph 67 and Fig. 7-10).  Therefore, Ho teaches that the switching manipulation can also be done by an input other than zoom manipulation input to vary a zoom magnification at an arbitrary timing.
Before the invention was effectively filed it would have been obvious to one or ordinary skill in the art to also allow for the switching manipulation of Bernstein by alternatives that include a zooming threshold (as disclosed by Bernstein and taught by Ho) along with an arbitrary switching button as taught by Ho, for doing so would be applying a known technique to a known device ready for improvement to yield predictable results.
With respect to claim 11 Misawa in view of Shioji in view of Jeon in view of Bernstein in further view of Ho teach the imaging apparatus according to claim 10, wherein the photographing mode further includes a fifth photographing mode in which the first moving image data and the second moving image data are simultaneously recorded by the recorder (Fig. 6D and 7D of Jeon; where there is nothing in the specification of Jeon that precludes setting both cameras to video)
With respect to claim 12 Misawa in view of Shioji in view of Jeon in view of Bernstein in further view of Ho teach the imaging apparatus according to claim 10, wherein the first imager and the second imager are arranged to perform imaging in the same direction (paragraph 89 of Misawa and paragraph 219 of Jeon).
With respect to claim 21 Misawa in view of Shioji in view of Jeon in view of Bernstein in further view of Ho teach the imaging apparatus according to claim 12, wherein the controller is configured to control to group and record a plurality of moving image data or a plurality of still image data which are captured in the third photographing mode or the fourth photographing mode (paragraph 93, 251 and 254 of Jeon and paragraph 64 of Misawa; where the images are at least grouped and recorded as they are stored in the same memory).
With respect to claim 22 Misawa in view of Shioji in view of Jeon in view of Bernstein in further view of Ho teach the imaging apparatus according to claim 10, wherein the controller is configured to control the display to replace an icon to be displayed between the first icon and the second icon in accordance with whether the display mainly displays the wide angle image captured by the second imager or the narrow angle image captured by the first imager (Fig. 9 of Shioji).
Claims 23-25 and 29-30 are rejected for similar reasons as claims 10-12 and 21-22 above as they are corresponding method claims to those of apparatus claims 1-12 and 21-22.
With respect to claim 31 Misawa in view of Shioji in view of Jeon in view of Bernstein in further view of Ho teach the imaging apparatus according to claim 10, wherein, during the recording the first moving image data of the narrow angle image under the second photographing mode, the controller is configured to control the display to mainly display the first moving image data with a thumbnail corresponding to the second moving image data of the wide angle image (paragraph 215 and Fig. 5R-5T).
Claim 13-15 and 26-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2011/0242369 A1 to Misawa et al in view of U.S. Patent 8,363,120 to Shioji in view of U.S. Patent Application Publication 2012/0105579 A1 to Jeon et al in view of U.S. Patent Application Publication 2016/0316147 A1 to Bernstein et al in view of U.S. Patent Application Publication 2018/0227489 A1 to Ho in further view of U.S. Patent Application Publication 2017/0026582 A1 to Kim et al.
With respect to claim 13 Misawa in view of Shioji in view of Jeon in view of Bernstein in further view of Ho teach the imaging apparatus according to claim 10, wherein the manipulation input interface includes a zoom manipulation input interface that varies a zoom magnification for enlarging or reducing an image in the first photographing mode (paragraph 85 and 121 of Misawa), and the signal processor: generates the enlarged first still image data or the enlarged second still image data from an output signal of the first imager or the second imager in accordance with the zoom magnification interface input by the manipulation input interface (paragraph 85 and 121 of Misawa).
Misawa in view of Misawa in view of Shioji in view of Jeon in view of Bernstein in further view of Ho does not expressly disclose where the apparatus records the first still image data captured by the first imager by the recorder when the zoom magnification is smaller than a predetermined value, and records the second still image data captured by the second imager by the recorder when the zoom magnification is larger than a predetermined value.
However, in analogous art, Kim teaches an imaging apparatus with two imaging units which are arranged next to each other where one has a wide angle view and the other has a narrow field of view (paragraph 172-176), where the imagers can captures still images and video images (paragraph 49 and 71) and where in a mode where one image/video is desired the apparatus performs the zooming operation where the enlarged first still image data or the enlarged second still image data from an output signal of the first imaging unit or the second imaging unit in accordance with the zoom magnification input by the manipulation input interface, records the first still image data captured by the first imager in the recording unit when the zoom magnification is smaller than a predetermined value, and records the second still image data captured by the second imager in the recording unit when the zoom magnification is larger than a predetermined value (paragraph 179-183).  Therefore, Kim teaches where the apparatus records the first still image data captured by the first imager by the recorder when the zoom magnification is smaller than a predetermined value, and records the second still image data captured by the second imager by the recorder when the zoom magnification is larger than a predetermined value.
As stated in Kim (paragraph 187) at the time the invention was effectively filed it would have been obvious to one or ordinary skill in the art to have switched between the first and second camera of Misawa in a single image capturing mode based on a zoom magnification as taught by Kim, for doing so would automatically determine a condition suitable for capturing that alleviates a normal user from having to learn a picture taking skill and determine such a condition themselves.
Claim 14 is rejected for similar reasons as one or ordinary skill in the art would recognize that such an operation could also be performed in a single video only mode as opposed to a single still image mode of claim 13 for similar reasons as both Misawa in view of Shioji in view of Jeon in view of Bernstein in further view of Ho and Kim disclose their devices performing both still and video modes.
With respect to claim 15 Kim further teaches wherein an upper limit value is set to the zoom magnification for an enlargement process of the signal processor on the output signal of the second imager, and the upper limit value is set to be equal to or less than a zoom magnification corresponding to a focal distance with respect to the first imager (Fig. 8 and corresponding disclosure).
Claims 26-28 are rejected for similar reasons as claims 13-15 above as they are corresponding method claims to those of apparatus claims 13-15.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL M PASIEWICZ whose telephone number is (571)272-5516. The examiner can normally be reached M-F 9 AM - 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on (571)272-7495. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIEL M PASIEWICZ/Primary Examiner, Art Unit 2699                                                                                                                                                                                                        

November 3, 2022